Case 19-12809-JKS   Doc 725    Filed 07/11/19 Entered 07/11/19 12:28:52   Desc Main
                              Document     Page 1 of 11
                                                                                       Case 19-12809-JKS                                                                      Doc 725                           Filed 07/11/19 Entered 07/11/19 12:28:52                                                                                                                             Desc Main
                                                                                                                                                                                                               Document     Page 2 of 11


            In re:   New England Motor Freight (01)                    Case No. 19-12809 (JKS) (Jointly Administered)
                                                                       Reporting Period: 5/5/2019-6/2/2019
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
            Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
            first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
            equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
            REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
            must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                               BANK ACCOUNTS                                                                                                                                                                                                                                                                                                                                      CURRENT MONTH           CUMULATIVE FILING TO DATE
            Bank                                    Chase    Chase                    Bank of America (BOA)               BOA          Capital One Capital One        Chase         Chase          Chase       Chase     Chase       Chase         Chase       Chase     PNC         Chase       TD-Canada TD- Canada      TD            TD            TD          Wells Fargo Wells Fargo
            Last 4 Digits of Bank Account                 6365             7600                  0377                     2163             5272           5280         3180          5726           7245        5162      8770        5661          7555       7312      8845          671          9928       1120¹       6143         4274           7939           3019        9720         ACTUAL         PROJECTED      ACTUAL         PROJECTED

            CASH BEGINNING OF MONTH                   $8,434,159.23        $0.00                $0.00                     $0.00          $3,781.23     $8,198.87    $58,913.28      $0.00           $0.00      $911.95    $0.00    $142,985.00   $64,266.40    $0.00   $21,450.71     $0.00      $25,588.85   $191.08   $139,000.48   $11,530.83   $1,279,984.99     $828.69    $5,422.52    $10,200,986.15                $8,438,172.64


            RECEIPTS
            ACCOUNTS RECEIVABLE                       $1,347,923.70                                                                                                  $3,587.64                                                                                                                                                                                                               $1,351,511.34                 $32,857,003.29
            Miscellaneous Collections                                                                                                      $0.64        $701.44                                                                                                                     $3,602.43      $0.04                                            $1,958.80                     $1.24        $6,264.59                   $1,135,852.35
            LOANS AND ADVANCES                                                                                                                                                                                                                                                                                                                                                                   $0.00                         $0.00
            INTERCOMPANY FUNDING                      -$2,577,728.68    $160,518.12                                                                                              $1,276,939.13   $827,527.05             $112.63                 $255,081.83                        $57,549.92                                                                                                   $0.00                         $0.00
            DUE FROM OWNER                                                                                                                                                                                                                                                                                                                                                                       $0.00                     $8,721,711.00
            TRANSFERS                                                                                                                                                                                                                                                                                                                                                                            $0.00                      $928,937.83
            Duplicated Checks- Voided                                                                                                                                                                                                                                                                                                                                                            $0.00                      $76,959.19
               TOTAL RECEIPTS                         -$1,229,804.98    $160,518.12             $0.00                     $0.00            $0.64        $701.44      $3,587.64   $1,276,939.13   $827,527.05    $0.00    $112.63      $0.00      $255,081.83   $0.00     $0.00      $61,152.35     $0.04       $0.00       $0.00        $0.00       $1,958.80         $0.00       $1.24      $1,357,775.93                 $43,720,463.66


            DISBURSEMENTS
            Miscellaneous                              $14,046.47         $152.01                                                                                                 $10,037.52                                                      $353.50                                                                                                                                     $24,589.50                    $42,938.98
            Affiliate Real Estate Payments                                                                                                                                                                                                                                                                                                                                                       $0.00                       $7,600.00
            AR Garnishment                                                                                                                                                          $60.00                                                        $1,280.72                                                                                                                                    $1,340.72                    $121,453.52
            Bank Fee                                                                                                                      $25.00         $12.00                                                                                                         $45.24                     $0.04                   $2.00                                                                $84.28                       $1,148.14
            Business Insurance                         $548,261.10                                                                                                                                                                                                                                                                                                                            $548,261.10                  $1,796,687.30
            Cargo Claims                                                                                                                                                                                                                                                                                                                                                                         $0.00                      $24,512.52
            Cargo Insurance                                                                                                                                                       $52,620.70                                                                                                                                                                                                  $52,620.70                    $52,620.70
            Cartage                                                                                                                                                                                                                                                                                                                                                                              $0.00                      $11,961.85
            Classified Ads                                                                                                                                                                                                                                                                                                                                                                       $0.00                      $24,043.00
            Company Cars                                                                                                                                                          $4,801.18                                                                                                                                                                                                    $4,801.18                    $27,081.81
            Credit Card Fee                                                                                                                                                                                                                                                                                                                                                                      $0.00                       $1,607.12
            Drivers                                                                                                                                                                                                                                                                                                                                                                              $0.00                      $19,848.96
            Equipment Financing                                                                                                                                                                                                                                                                                                                                                                  $0.00                       $2,177.92
            Fuel                                                                                                                                                                                                                                                                                                                                                                                 $0.00                      $482,935.26
            FICA                                                                                                                                                                                                                                 $66,846.57                                                                                                                                   $66,846.57                   $1,216,081.46
            FICA Employer                                                                                                                                                                                                                        $66,846.70                                                                                                                                   $66,846.70                   $1,216,082.89
            FMLA Insurance                                                                                                                                                                                                                                                                                                                                                                       $0.00                       $6,830.58
            FUTA                                                                                                                                                                                                                                                                                                                                                                                 $0.00                      $115,614.11
            Health Insurance                          $1,201,152.42                                                                                                               $57,164.12                                                                                                                                                                                                 $1,258,316.54                 $9,798,531.21
            Income Tax Withheld                                                                                                                                                     $21.01                                                       $146,654.73                                                                                                                                  $146,675.74                  $2,334,341.21
            Insurance - PLPD                                                                                                                                                                                                                                                                                                                                                                     $0.00                       $7,600.38
            Interest Expense                                                                                                                                                       $684.95                                                                                                                                                                                                      $684.95                     $17,615.32
            Interest Income                                                                                                                                                                                                                                                                                                                                                                      $0.00                      -$15,420.09
            Interline Charges                                                                                                                                                                                                                                                                                                                                                                    $0.00                      $74,892.25
            Labor - Security                                                                                                                                                     $157,787.72                                                                                                                                                                                                  $157,787.72                   $518,735.86
            Life and LTD Insurance                                                                                                                                                                                                                                                                                                                                                               $0.00                      $48,853.66
            Life Insurance                                                                                                                                                                                                                                                                                                                                                                       $0.00                      $254,156.84
            Metlife Insurance Witholding                                                                                                                                          $7,499.85                                                                                                                                                                                                    $7,499.85                    $31,249.88
            Misc Professional Fees                     $816,108.96                                                                                                               $551,453.01                                                                                                                                                                                                 $1,367,561.97                 $2,183,499.22
            NY Commuter Tax                                                                                                                                                                                                                                                                                                                                                                      $0.00                       $5,104.78
            Norwin School Tax                                                                                                                                                                                                                                                                                                                                                                    $0.00                       $2,501.00
            Office Cleaning                                                                                                                                                        $480.60                                                                                                                                                                                                      $480.60                      $2,439.64
            Office Supplies                              $73.07                                                                                                                   $5,988.05                                                                                                                                                                                                    $6,061.12                    $318,669.96
            Operating taxes and licenses                                                                                                                                                                                                         $26,151.92                                                                                                                                   $26,151.92                    $28,229.98
            Payments on behalf of Carrier                $25.21                                                                                                                                                                                                                                                                                                                                 $25.21                        $207.87
            Payments on behalf of Eastern               $3,164.52                                                                                                                 $6,845.14                                                                                                                                                                                                   $10,009.66                    $63,483.80
            Payments on behalf of NEMF                                                                                                                                                                                                                                                                                                                                                           $0.00                      $26,642.86
            Payments on behalf of NEWT                                                                                                                                                                                                                                                                                                                                                           $0.00                       $2,860.40
            Pension                                                                                                                                                                                                                                                                                                                                                                              $0.00                      $605,865.10
            Payroll                                                     $160,366.11                                                                                                              $827,527.05             $112.63                                                    $61,152.35                                                                                               $1,049,158.14                 $14,507,750.70
            Physicals & Investigations                                                                                                                                             $636.68                                                         $10.00                                                                                                                                       $646.68                       $774.22
            Pier Charges                                                                                                                                                                                                                                                                                                                                                                         $0.00                      $39,945.11
            Propane                                                                                                                                                                                                                                                                                                                                                                              $0.00                      $15,090.06
            Real Estate Taxes                                                                                                                                                     $1,457.37                                                                                                                                                                                                    $1,457.37                    $25,686.91
            Refunds / Rebates                                                                                                                                                      $765.20                                                                                                                                                                                                      $765.20                     $245,695.41
            Rent                                                                                                                                                                 $180,968.00                                                                                                                                                                                                  $180,968.00                  $1,594,872.02
            Sales - Meals                                                                                                                                                           $84.52                                                                                                                                                                                                      $84.52                        $750.98
            Software                                                                                                                                                                                                                                                                                                                                                                             $0.00                       $3,437.87
            State Unemployment Tax                                                                                                                                                $61,637.35                                                                                                                                                                                                  $61,637.35                    $630,844.70
            STD Insurance Witholding                                                                                                                                              $2,333.78                                                                                                                                                                                                    $2,333.78                    $31,226.90
            T&E                                         $2,756.19                                                                                                                 $1,695.31                                                                                                                                                                                                    $4,451.50                    $53,867.60
            Taxes                                                                                                                                                                 $72,175.42                                                      $9,958.92                                                                                                                                   $82,134.34                    $833,554.87
            Telecommunications                                                                                                                                                    $7,627.17                                                                                                                                                                                                    $7,627.17                    $89,101.60
            Temp Labor                                                                                                                                                                                                                                                                                                                                                                           $0.00                      $20,587.67
            Terminal Expense                           $37,925.47                                                                                                                 $1,065.54                                                                                                                                                                                                   $38,991.01                    $68,776.44
            Terminal Repairs                                                                                                                                                      $2,359.97                                                                                                                                                                                                    $2,359.97                    $16,490.59
            Tires                                                                                                                                                                                                                                                                                                                                                                                $0.00                       $1,222.88
            Tolls                                                                                                                                                                  $429.20                                                                                                                                                                                                      $429.20                     $268,247.58
            Traffic Violations                                                                                                                                                      $38.55                                                                                                                                                                                                      $38.55                       $2,495.05
            Trailer Financing                                                                                                                                                     $3,899.76                                                                                                                                                                                                    $3,899.76                    $32,628.12
            Union 401K                                                                                                                                                                                                                                                                                                                                                                           $0.00                      $71,896.13
            Union Benefits - Dental                                                                                                                                                                                                                                                                                                                                                              $0.00                      $120,703.88




                                                                                                                                                                                                                                                                                                                                                                                                                                                        FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                             (04/07)
                                                                                         Case 19-12809-JKS                                                                                          Doc 725                                     Filed 07/11/19 Entered 07/11/19 12:28:52                                                                                                                             Desc Main
                                                                                                                                                                                                                                               Document     Page 3 of 11


Union Dues                                                                                                                                                                                                                                                                                                                                                                                                                     $0.00         $201,945.52
Unloading Allowances                                                                                                                                                                                                                                                                                                                                                                                                           $0.00           $128.00
Utilities                                                                                                                                                                                                 $82,919.35                                                                                                                                                                                                        $82,919.35       $181,436.94
Vehicle Fluids                                                                                                                                                                                                                                                                                                                                                                                                                 $0.00          $4,600.91
Vehicle Financing                                                                                                                                                                                                                                                                                                                                                                                                              $0.00         $92,570.29
Vehicle Maintenance                               $11,600.00                                                                                                                                                                                                                                                                                                                                                                $11,600.00       $445,301.64
Vehicle Parts                                                                                                                                                                                                                                                                                                                                                                                                                  $0.00          $3,066.89
Vehicle Rental                                    $101,443.45                                                                                                                                                                                                                                                                                                                                                               $101,443.45      $356,109.45
Vehicle Repairs                                                                                                                                                                                            $1,402.11                                                                                                                                                                                                         $1,402.11       $61,796.37
Workers Comp                                                                                                                                                                                                                                                                                                                                                                                                                   $0.00         $770,629.08
Bank Transfer                                                                                                                                                                                                                                                                                                                    $25,588.85    $191.08                                                                      $25,779.93       $904,779.93
Intercompany Transfers                                                                                                                                                                                                                                                                                                                                                                                                         $0.00        $2,750,388.87
Duplicated Checks - Voided                                                                                                                                                                                                                                                                                                                                                                                                     $0.00         $76,959.19
TOTAL DISBURSEMENTS                              $2,736,556.86        $160,518.12                      $0.00                         $0.00               $25.00            $12.00           $0.00       $1,276,939.13        $827,527.05        $0.00    $112.63      $0.00      $318,103.06   $0.00     $45.24     $61,152.35   $25,588.89    $191.08       $2.00        $0.00          $0.00        $0.00      $0.00     $5,406,773.41    $46,006,647.62


NET CASH FLOW                                   -$3,966,361.84            $0.00                        $0.00                         $0.00               -$24.36          $689.44        $3,587.64           $0.00               $0.00          $0.00     $0.00       $0.00      -$63,021.23   $0.00    -$45.24       $0.00      -$25,588.85   -$191.08      -$2.00       $0.00        $1,958.80      $0.00      $1.24     -$4,048,997.48   -$2,286,183.96
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                              $4,467,797.39            $0.00                        $0.00                         $0.00              $3,756.87        $8,888.31       $62,500.92          $0.00              $0.00          $911.95   $0.00     $142,985.00   $1,245.17     $0.00   $21,405.47     $0.00        $0.00        $0.00     $138,998.48   $11,530.83   $1,281,943.79   $828.69   $5,423.76   $6,151,988.67    $6,151,988.68
Notes:

(1). The ending balance in March for TD-Canada will not equal the ending balance for April due to the timing of an intercompany transfer. For this reason, it is being reconciled in the total beginning balance calculation for the period.



                                         THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
                                              TOTAL DISBURSEMENTS                                                                   $5,406,773.41
                             LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                $0.00
             PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                       0
                TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                     $5,406,773.41




                                                                                                                                                                                                                                                                                                                                                                                                                                                             FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (04/07)
                                                      Case 19-12809-JKS                                            Doc 725                       Filed 07/11/19 Entered 07/11/19 12:28:52                                                                                                             Desc Main
                                                                                                                                                Document     Page 4 of 11


In re:   New England Motor Freight (01)               Case No. 19-12809 (JKS) (Jointly Administered)
                                                      Reporting Period: 5/5/2019-6/2/2019

                                                                                                                                                                         BANK RECONCILIATIONS
                                                                                                                                                                           Continuation Sheet for MOR-1
                                                                                                                            A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

Bank                                                      Chase           Chase         BOA            BOA    Capital OneCapital One       Chase             Chase                Chase            Chase           Chase           Chase          Chase        Chase     PNC      Payroll   TD-Canada TD-Canada      TD          TD              TD     Wells Fargo Wells Fargo
Last 4 Digits of Bank Account                              6365            7600          0377          2163      5272       5280            3180              5726                 7245              5162           8770            5661            7555        7312      8845      671        9928     1120         6143        7939            4274      3019        9720
BALANCE PER BOOKS                                       $4,473,284          $0           $0            $0       $3,757     $8,888         $73,959              $0                   $0              $912             $0          $142,955         $1,245         $0     $21,405    $0          $0        $0       $134,328     $11,531     $1,281,944      $829       $5,424

BANK BALANCE                                            $4,467,797          $0           $0            $0       $3,757     $8,888        $62,501               $0                  $0               $912             $0         $142,985          $1,245        $0      $21,405    $0          $0        $0       $138,998     $11,531     $1,281,944      $829      $5,424
(+) DEPOSITS IN TRANSIT (ATTACH LIST)                     $5,486                                                                         $11,458
(-) OUTSTANDING CHECKS (ATTACH LIST)                                                                                                                                                                                                                                                                               ($4,671)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *                                 $4,473,284          $0           $0            $0       $3,757     $8,888         $73,959              $0                  $0               $912             $0          $142,985         $1,245        $0      $21,405    $0          $0        $0       $134,328     $11,531     $1,281,944      $829       $5,424
* Adjusted bank balance must equal
   balance per books

DEPOSITS IN TRANSIT                          Date         Amount          Amount       Amount     Amount        Amount     Amount         Amount            Amount               Amount           Amount          Amount          Amount         Amount        Amount   Amount    Amount     Amount    Amount      Amount      Amount       Amount        Amount     Amount
Miscellaneous Depoist                     5/31/2019      $5,486.29
Miscellaneous Depoist                     5/31/2019                                                                                     $11,457.63



Outstanding Checks                         Date           Amount          Amount       Amount     Amount        Amount     Amount         Amount            Amount               Amount           Amount          Amount          Amount         Amount        Amount   Amount    Amount     Amount    Amount       Amount     Amount       Amount        Amount     Amount
Loan in Transit                            2/2/2019                                                                                                                                                                                                                                                               -$4,670.67



Other                                       Date          Amount          Amount       Amount     Amount        Amount     Amount         Amount            Amount               Amount           Amount          Amount          Amount         Amount        Amount   Amount    Amount     Amount    Amount      Amount               Amount            Amount     Amount




                                                                                                                                                                                                                                                                                                                                                                         FORM MOR-1a
                                                                                                                                                                                                                                                                                                                                                                               (04/07)
                           Case 19-12809-JKS       Doc 725       Filed 07/11/19 Entered 07/11/19 12:28:52                                      Desc Main
                                                                Document     Page 5 of 11


In re:   New England Motor Freight (01)         Case No. 19-12809 (JKS) (Jointly Administered)
                                                Reporting Period: 5/5/2019-6/2/2019

                                                                 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                         This schedule is to include all retained professional payments from case inception to current month.

                                                    Amount                                   Invoice                       Amount Paid                            Year-To-Date
             Payee             Period Covered      Approved             Payor           Number     Date                Fees       Expenses                   Fees           Expenses
PHOENIX MANAGEMENT SERV, INC        May            $228,629                                                          $228,629                              $986,672
DONLIN RECANO & COMPANY INC         May            $118,311                                                          $118,311                              $286,469
GIBBONS PC - TRUST ACCOUNT          May            $418,398                                                          $418,398                              $997,143
WASSERMAN,JURISTA & STOLZ P.C.      May             $16,601                                                          $16,601                                $51,086
COHNREZNICK LLP                     May            $169,082                                                          $169,082                              $169,082
ELLIOTT GREENLEAF, P.C.             May            $167,126                                                          $167,126                              $167,126
LOWENSTEIN SANDLER LLP              May            $260,843                                                          $260,843                              $260,843
U.S. TRUSTEE                        May            $254,875                                                          $254,875                              $254,875




                                                                                                                                                                             FORM MOR-1b
                                                                                                                                                                                   (04/07)
   Case 19-12809-JKS                    Doc 725          Filed 07/11/19 Entered 07/11/19 12:28:52                                    Desc Main
                                                        Document     Page 6 of 11


In re:   New England Motor Freight (01)                                               Case No. 19-12809 (JKS) (Jointly Administered)
                                                                                      Reporting Period: 5/5/2019-6/2/2019

                                               STATEMENT OF OPERATIONS
                                                            (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                 Cumulative
REVENUES                                                                                       Month                 Filing to Date
Freight Revenue                                                                               (171,630)                (1,618,192)
EFW-HESS
Other Operating Revenue                                                                        (8,633)                   308,526
Net Revenue                                                                                   (180,263)                  (790,546)
OPERATING EXPENSES
Salaries - Supervisors (incl. All Severance Payments)                                         337,538                    8,731,978
Salaries & Wages                                                                               90,515                    2,480,499
Miscellaneous Paid Time Off                                                                    15,030                     372,544
Other Fringes                                                                                1,028,646                   8,787,262
Operating Supplies                                                                            316,157                    2,138,378
General Supplies & Expenses                                                                   333,007                     539,076
Operating Taxes & Licenses                                                                    293,570                     938,414
Insurance                                                                                     115,319                     293,828
Communication & Utilities                                                                      80,854                     290,967
Depreciation & Amortization                                                                       0                          0
Revenue Equipment Rentals                                                                         0                        24,735
Building Rentals                                                                              441,090                    2,267,958
Professional Fees                                                                            1,840,563                   3,758,888
Bad Debt Expense                                                                              124,816                     362,587
Miscellaneous Expense                                                                           7,175                      12,305
Total Expenses                                                                               5,024,279                   20,375,464
Net Profit (Loss) Before Other Income & Expenses                                             (5,204,542)                (21,166,010)
OTHER INCOME AND EXPENSES
Interest Income                                                                                1,961                       37,204
Interest Expense                                                                                (490)                     (22,677)
Sundry Deductions                                                                                 0                          0
Gain (Loss) from Sale of Assets*                                                             1,666,276                   1,737,353
TOTAL OTHER INCOME (DEDUCTIONS)
Provision For Income Taxes                                                                        0                       33,316

Net Profit (Loss)                                                                            (3,536,795)                (21,143,056)

* The equipment book value and gain(loss) related to the Estes sale (5/31/2019) is estimated, and is subject to change based on the final
allocation of the sale proceeds between the debtors (EFW, NEMF, JANS and Carrier) based on each's equipment sold, estimated FMV,
etc.




                                                                                                                                            FORM MOR-2
                                                                                                                                                 (04/07)
   Case 19-12809-JKS                 Doc 725      Filed 07/11/19 Entered 07/11/19 12:28:52                          Desc Main
                                                 Document     Page 7 of 11


In re:   New England Motor Freight (01)                                   Case No. 19-12809 (JKS) (Jointly Administered)
                                                                          Reporting Period: 5/5/2019-6/2/2019


                                 STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                         Month                    Filing to Date

Salaries - Supervisors                                                             $337,538.24                 $8,731,978.48
Officers- Administrative                                                           $43,849.07                   $178,265.29
Supervisors - Line Haul                                                            $32,663.05                   $183,597.54
Supervisors - Pick Up                                                                 $0.00                        $0.00
Supervisors - Billing & Collecting                                                  $7,776.00                   $50,250.03
Supervisors - Platform                                                                $0.00                        $0.00
Supervisors - Terminal                                                             $10,860.00                   $572,379.76
Supervisors - Maintenance                                                           $8,750.00                   $204,863.54
Supervisors - Traffice & Sales                                                     $10,300.00                   $199,107.30
Supervisors - Insurance                                                            $38,324.60                   $190,758.23
Supervisors - General (Severance)                                                  $185,015.52                 $7,152,756.79
Other - Fringes                                                                   $1,028,645.50                $8,787,262.31
Federall Payroll Taxes                                                             $36,405.07                   $904,914.72
State Payroll Taxes                                                                 $4,580.71                   $44,141.01
Workers Compensation                                                                 $543.72                      $980.14
Group Insurance                                                                    $987,116.00                 $7,837,226.44
Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                    FORM MOR-2 CONT'D
                                                                                                                                (04/07)
     Case 19-12809-JKS                                Doc 725              Filed 07/11/19 Entered 07/11/19 12:28:52                                                     Desc Main
                                                                          Document     Page 8 of 11


In re:   New England Motor Freight (01)                                                     Case No. 19-12809 (JKS) (Jointly Administered)
                                                                                            Reporting Period: 5/5/2019-6/2/2019

                                                                                     BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                      BOOK VALUE AT END OF                                    BOOK VALUE ON
                                        ASSETS                                                     CURRENT REPORTING MONTH                                     PETITION DATE
CURRENT ASSETS
  Cash and cash equivalents                                                                                    $5,089,611.00                                $4,798,261.00
  Accounts receivable, customers and interline, net                                                            $3,629,743.00                                $42,806,590.00
  Receivables, taxes and others                                                                                 $468,386.00                                  $726,909.00
  Notes and loans receivable, stockholders and affiliates, net ²                                               $3,984,835.00                                $12,698,146.00
  Materials and supplies inventories                                                                           $2,142,814.00                                $2,443,561.00
  Prepaid insurance claims ¹                                                                                   $14,380,239.00                                    $0.00
  Prepayments and other deferred charges                                                                       $4,239,950.00                                $4,735,834.00
  Refundable income taxes                                                                                        $13,160.00                                   $10,510.00
TOTAL CURRENT ASSETS                                                                                           $33,948,738.00                               $68,219,811.00
PROPERTY AND EQUIPMENT
  Revenue equipment                                                                                           $208,273,424.00                               $213,773,116.00
  Miscellaneous equipment                                                                                     $17,853,178.00                                 $17,853,178.00
  Computer and office equipment                                                                                $4,644,508.00                                 $4,644,508.00
  Service cars and equipment                                                                                   $4,028,478.00                                 $4,028,478.00
  Leasehold improvements                                                                                      $34,198,699.00                                 $34,198,699.00
  Land and Building                                                                                             $753,883.00                                   $753,883.00
TOTAL PROPERTY & EQUIPMENT                                                                                    $269,752,170.00                               $275,251,862.00

 Less accumulated depreciation and amortization                                                               -$181,971,805.00                              -$186,171,805.00
OTHER ASSETS
 Security and other deposits                                                                                   $1,766,773.00                                 $1,767,220.00
 Notes receivable, stockholders' insurance premiums                                                            $5,208,569.00                                 $5,208,569.00
                                                                                                               $6,975,342.00                                 $6,975,789.00


TOTAL ASSETS                                                                                                  $128,704,445.00                               $164,275,657.00


                                                                                             BOOK VALUE AT END OF                                      BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                              CURRENT REPORTING MONTH                                    PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
  Accounts payable, trade and interline                                                                        $10,633,448.00                               $9,367,429.00
  Loans payable, letters of credit drawn ³                                                                     $28,974,608.00                                    $0.00
  Notes and loans payable, stockholders and affiliates                                                           $98,324.00                                   $98,323.00
  Current portion of long-term debt**                                                                               $0.00                                    $436,732.00
  Accounts payable, affiliates ⁴                                                                               $9,670,932.00                                $18,381,253.00
  Current portion of liabilities for claims and insurance                                                           $0.00                                   $19,665,483.00
  State income taxes payable                                                                                        $0.00                                        $0.00
  Wages, pension and payroll taxes payable                                                                      $282,723.00                                 $5,584,043.00
  Other current liabilities                                                                                     $356,041.00                                  $459,887.00
TOTAL POSTPETITION LIABILITIES                                                                                 $50,016,076.00                               $53,993,150.00
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
  Long-term debt, net of current portion**                                                                     $44,998,497.00                               $46,002,109.00
  Liabilities for claims and insurance, net of current portion
  Other long-term liabilities                                                                                  $1,553,629.00                                $1,553,629.00
TOTAL PRE-PETITION LIABILITIES                                                                                 $46,552,126.00                               $47,555,738.00

TOTAL LIABILITIES                                                                                              $96,568,202.00                               $101,548,888.00
OWNER EQUITY
  Capital Stock                                                                                                $17,830,322.00                               $17,830,322.00
  Retained earnings                                                                                            $14,305,921.00                               $44,896,447.00
NET OWNER EQUITY                                                                                               $32,136,243.00                               $62,726,769.00


TOTAL LIABILITIES AND OWNERS' EQUITY                                                                  $128,704,445.00                               $164,275,657.00
Check                                                                                                      $0.00                                          $0.00
Notes:
** As part of the Eastern & Carrier Sale, loans were paid down directly to the lenders by the Purchaser.
(1). The $14,380,039 in Prepaid insurance claims is due to the recording of the LC drawn downs of approximately $30.4 million vs. actual accruals (entry dr. Insurance Accruals and
cr. LC payable). As of the filing, before the LC draw downs, there was approx. $19 million of net insurance claims payable which is now prepaid.
(2). The Notes and Loans Receivable-shareholders paydown is the reduction of the paydown by the owner
(3). The LCs have been drawn down and we recorded all of the LC's ($30.4 million) as of April 2019. The LC's balance has been reduced as of 5/31 because TD took $1.4 million of
cash (on 4/3) to offset their LC.
(4). Reduction of NEMF's inter-company payable was due to funding cash to supports EFW's payroll, payroll taxes, prepaid tolls, fuel, EFS and owner operators.




                                                                                                                                                                               FORM MOR-3
                                                                                                                                                                                    (04/07)
Case 19-12809-JKS                    Doc 725           Filed 07/11/19 Entered 07/11/19 12:28:52                                            Desc Main
                                                      Document     Page 9 of 11


 In re: New   England Motor Freight (01)                                    Case No. 19-12809 (JKS) (Jointly Administered)
                                                                            Reporting Period: 5/5/2019-6/2/2019


                                                   BALANCE SHEET - continuation sheet

                                                                                 BOOK VALUE AT END OF                        BOOK VALUE ON
                                 ASSETS                                        CURRENT REPORTING MONTH                       PETITION DATE
 Other Current Assets




 Other Assets




                                                                                 BOOK VALUE AT END OF                        BOOK VALUE ON
                LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                       PETITION DATE
 Other Postpetition Liabilities




 Adjustments to Owner Equity




 Postpetition Contributions (Distributions) (Draws)




 Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
 into a separate account, such as an escrow account.




                                                                                                                                                FORM MOR-3 CONT'D
                                                                                                                                                            (04/07)
   Case 19-12809-JKS                       Doc 725        Filed 07/11/19 Entered 07/11/19 12:28:52                                            Desc Main
                                                         Document     Page 10 of 11


In re:   New England Motor Freight (01)                               Case No. 19-12809 (JKS) (Jointly Administered)
                                                                      Reporting Period: 5/5/2019-6/2/2019

                                                     STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                       Beginning         Amount                                                                 Ending
                                                         Tax            Withheld or         Amount              Date           Check No.          Tax
                                                       Liability         Accrued             Paid               Paid            or EFT          Liability
Federal
Withholding                                             $17,787           $71,341           $89,128                                                 $0
FICA-Employee                                           $9,982            $36,403           $46,384                                                 $1
FICA-Employer                                           $9,446            $36,403           $46,384                                               -$535
Unemployment                                             $236               $2                                                                    $238
Income                                                                                                                                              $0
Other:_________________                                                                                                                             $0
  Total Federal Taxes                                   $37,451          $144,148          $181,896              $0                $0             -$297
State and Local
Withholding                                             $1,603            $25,099           $30,244                                              -$3,542
Sales                                                     $0                                                                                       $0
Excise                                                    $0                                                                                       $0
Unemployment                                            $10,079            $5,431             $230                                               $15,280
Real Property                                                                                                                                      $0
Personal Property                                                                                                                                  $0
Other:_________________                                                                                                                            $0
  Total State and Local                                 $11,682           $30,530           $30,474              $0                $0            $11,737
Total Taxes                                             49,133            174,678           212,371              0                 0             11,440


                                             SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                           Number of Days Past Due
                                                                           0-30             31-60          61-90                Over 90            Total
Accounts Payable                                                         $538,506          $443,380      $117,756               $58,518         $1,158,160
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees (inclusive in AP)                                      $399,880          $459,741           $76,109           $17,923         $953,654
Amounts Due to Insiders (inclusive in AP)*                                $18,033           $2,298             $1,443           $30,928          $52,701
Other:__________________________
Other:__________________________
Total Postpetition Debts                                   $0            $538,506          $443,380           $117,756                          $1,158,160




                                                                                                                                                    FORM MOR-4
                                                                                                                                                         (04/07)
   Case 19-12809-JKS                    Doc 725        Filed 07/11/19 Entered 07/11/19 12:28:52                           Desc Main
                                                      Document     Page 11 of 11


In re:   New England Motor Freight (01)                                                        Case No. 19-12809 (JKS) (Jointly Administered
                                                                                               Reporting Period: 5/5/2019-6/2/2019


                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                 Amount
Total Accounts Receivable at the beginning of the reporting period                                $5,337,462
+ Amounts billed during the period                                                                   $120
- Amounts collected during the period                                                            ($1,707,839)
Total Accounts Receivable at the end of the reporting period                                      $3,629,743

Accounts Receivable Aging                                                                          Amount
0 - 30 days old                                                                                     $47,059
31 - 60 days old                                                                                    $26,793
61 - 90 days old                                                                                    $81,580
91+ days old                                                                                      $4,966,300
Total Accounts Receivable                                                                         $5,121,732
Amount considered uncollectible (Credits)                                                        ($1,376,586)
Accounts Receivable - Open AR                                                                     $3,745,146
Intercompany                                                                                      ($115,403)
Accounts Receivable (Net)                                                                         $3,629,743

                                                 DEBTOR QUESTIONNAIRE

Must be completed each month                                                                          Yes            No
1. Have any assets been sold or transferred outside the normal course of business                      X
   this reporting period? If yes, provide an explanation below.
Yes: We had approval from UCC and UST to sell scrapped equipment
2. Have any funds been disbursed from any account other than a debtor in possession                    X
   account this reporting period? If yes, provide an explanation below.
Yes: Transfering balances to JPMC operating account and paying bank fees.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                  X
   below.
4. Are workers compensation, general liability and other necessary insurance                           X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                      X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                               FORM MOR-5
                                                                                                                                    (04/07)
